Opinion issued November 29, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00704-CV



CAROLYN MINYARD,  Appellant

V.

MRS STAFFING, INC., MRS INDUSTRIAL, INC., WILLIAM (BILL)
WALTERS AND STELLA WALTERS,  Appellees



On Appeal from the 151st DistrictCourt
Harris County, Texas
Trial Court Cause No. 2003-066087



MEMORANDUM OPINION	Appellant  has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellant Carolyn Minyard did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.